DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment received 17 February 2022.

Claims 1, 2, 4-6, 8-10 and 13-15 are currently amended, claims 3, 11 and 12 are as originally presented and claim 7 is cancelled.  In summary, claims 1-6 and 8-15 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims are rejected under 35 U.S.C. 103 as being unpatentable over Spivack et al (U. S. Patent Application Publication 2019/0266404 A1, already of record, hereafter ‘404) and in view of Levesque (U. S. Patent Application Publication 2020/0073482 A1, hereafter ‘482).

Regarding claim 1 (Currently Amended), Spivack teaches a system (‘404; fig. 1)s comprising: an object identification unit (‘404; fig. 3A, element 314, object detection engine; ¶ 0115) operable to identify one or more real-world objects (‘404; fig. 2a, element 208; identify physical (real-world) objects in the physical location; ¶ 0091-0092; ¶ 0116; The object detection engine 314 can then detect, recognize and/or identify physical objects in the space) within one or more captured images of a real-world space (‘404; fig. 4B, element 452, image capture unit; ¶ 0027; ¶ 0159; image of the real-world space)real-world surfaces of the one or more real-world objects identified (‘404; fig. 3A, element 310; ¶ 0115-0116; ¶ 0125; ¶ 0128-0129; identify one or more characteristics of one or more surfaces of the identified real-world objects in the imaged space)the one or more real-world objects (‘404; fig. 3A; ¶ 0115-0116; ¶ 0029-0035; object detection engine detects, recognizes and/or identifies physical objects (real-world objects) in the imaged space; generate information linking an identified object) and the one or more of the one or more real-world surfaces associated therewith (‘404; fig. 2a; ¶ 0026; ¶ 0034; detection/identification of surfaces in the real world; identify or detect textures and object types, e.g. brick wall, wooden table, potted plant, linens, windows, any known object in a given environment, reflective surfaces, light fixtures, street lights, billboards, street signs, streets, stop signs, etc. - characterizing surfaces of physical objects identified in a real-world space)wherein the characteristics of the one or more real-world surfaces are indicative of one or more qualities of haptic feedback to be provided to a user that interacts with the one or more real-world surfaces within the real-world space.
Levesque, working in the same field of endeavor, however, teaches wherein the characteristics of the one or more real-world surfaces (‘482; ¶ 0023-0026) are indicative of one or more qualities of haptic feedback to be provided to a user that interacts with the one or more real-world surfaces within the real-world space (‘482; ¶ 0027-0030; ¶ 0078-0079; a vibration sensor, such as a component of the smartwatch 510, may detect vibrations caused by the user's tactile interactions with real-world objects such as the brick wall 525. In some cases, these vibrations may be used in identification of a gesture being performed by the user (e.g., is the user stroking their hand on a brick wall or a wood-paneled wall). Detected vibrations may also be used in identification of a particular real-world object being interacted with by the user (e.g., if the user is within a threshold distance of a real-world object, detected vibrations may be used to determine that the user is touching an object, so the user must stroke the real-world wall, not just perform the motion in the air) for the benefit providing a haptic effect to the user such as a simulated texture, a vibration, or a perceived change in a coefficient of friction of a surface to enhance the user’s immersion into the augmented reality environment which incorporates aspects of the imaged and detected real-world objects within the user’s real-world space.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the techniques of determining a haptic effect associated with a material surface associated with a real-word object as taught by Levesque with the techniques for characterizing surfaces in a real-world space as taught by Spivack for the benefit of providing a haptic effect to the user such as a simulated texture, a vibration, or a perceived change in a coefficient of friction of a surface to enhance the user’s immersion into the augmented reality environment which incorporates aspects of the imaged and detected real-world objects within the user’s real-world space.

Regarding claim 2 (Currently Amended), Spivack and Levesque teach the system of claim 1 and further teach wherein the object identification unit is operable to identify the one or more real-world objects in dependence upon the one or more characteristics identified by the characteristic identification unit (‘404; fig. 2a; ¶ 0026; ¶ 0034; detection/identification of surfaces in the real world; identify or detect textures and object types, e.g. brick wall, wooden table, potted plant, linens, windows, any known object in a given environment, reflective surfaces, light fixtures, street lights, billboards, street signs, streets, stop signs, etc. - characterizing surfaces in a real-world scene).

Regarding claim 3 (Original), Spivack and Levesque teach the system of claim 2 and further teach wherein the object identification unit is operable to perform a segmentation process (‘404; fig. 2a; ¶ 0032; ¶ 0034; ¶ 0142-0143; disclosed computer vision techniques can also be used to identify or detect textures & object types, e.g. brick wall, wooden table, potted plant, linens, windows, any known object in a given environment (office, house, kitchen, class room, etc.), reflective surfaces, light fixtures, street lights, billboards, street signs, streets, stop signs, etc. via object detection and/or image segmentation algorithms; Objects can be automatically classified by type by the image segmentation algorithm as part of object detection) on the captured image (‘404; fig. 4B, element 452, image capture unit; ¶ 0027; ¶ 0159; image of the real-world space).

In regard to claim 4 (Currently Amended), Spivack and Levesque teach the system of claim 3 and further teach wherein the object identification unit is operable to use the segmentation process (‘404; fig. 2a; ¶ 0032; ¶ 0034; ¶ 0142-0143; disclosed computer vision techniques can also be used to identify or detect textures & object types, e.g. brick wall, wooden table, potted plant, linens, windows, any known object in a given environment (office, house, kitchen, class room, etc.), reflective surfaces, light fixtures, street lights, billboards, street signs, streets, stop signs, etc. via object detection and/or image segmentation algorithms; Objects can be automatically classified by type by the image segmentation algorithm as part of object detection) to identify the one or more real-world objects and/or the one or more real-world surfaces within the captured image (‘404; fig. 2a; ¶ 0032; ¶ 0034; ¶ 0142-0143; disclosed computer vision techniques can also be used to identify or detect textures and object types, e.g. brick wall, wooden table, potted plant, linens, windows, any known object in a given environment (office, house, kitchen, class room, etc.), reflective surfaces, light fixtures, street lights, billboards, street signs, streets, stop signs, etc. via object detection and/or image segmentation algorithms; Objects can be automatically classified by type by the image segmentation algorithm as part of object detection).

Regarding claim 5 (Currently Amended), Spivack and Levesque teach the system of claim 1 and further teach wherein the one or more characteristics comprise one or more optical properties of the one or more real-world surfaces (‘404; fig. 2; ¶ 0026; ¶ 0034; detection/identification of surfaces in the real world; identify or detect textures and object types, e.g. brick wall, wooden table, potted plant, linens, windows, any known object in a given environment, reflective surfaces, light fixtures, street lights, billboards, street signs, streets, stop signs, etc. - characterizing surfaces of real-world objects within the real-world space)

Claim 7 (Cancelled).

In regard to claim 8 (Currently Amended), Spivack and Levesque teach the system of claim [[7]]1 and further teach wherein the ne or more characteristics comprise information relating to the texture and/or hardness of the one or more real-world surfaces (‘482; ¶ 0039; ¶ 0057; ¶ 0072; surface texture, coefficient of friction, hardness or firmness surface).

Regarding claim 9 (Currently Amended), Spivack and Levesque teach the system of claim 1 and further teach wherein the captured images comprise multiple views of at least a subset of the one or more real-world objects (‘404; fig. 2a, element 208; identify physical (real-world) objects in the physical location; ¶ 0091-0092; ¶ 0116; The object detection engine 314 can then detect, recognize and/or identify physical objects in the space) under different lighting conditions (‘404; ¶ 0036; ¶ 0069; ¶ 0120; ¶ 0127; perform light estimation; the scene analyzer 310 can also detect position of the sun and moon in the sky, for example, through windows, balconies, or outdoors, and use for orientation. The host server 300, in one embodiment, can predict the exact position of the Sun and Moon for any given time, latitude, and longitude; perform a photorealistic 3D version of the real-world space).

In regard to claim 10 (Currently Amended), Spivack and Levesque teach the system of claim 1 and further teach the system as further comprising a rendering unit (‘404; fig. 4B; ¶ 0162; processing unit 434 of mobile device 402) operable to generate images representing the one or more real-world objects in the captured image in dependence upon the generated information (‘404; ¶ 0162; rendering and presenting an augment reality environment representing the one or more real-world physical objects in the captured image in dependence upon the generated information).

Regarding claim 11 (Original), Spivack and Levesque teach the system of claim 10 and further teach wherein the generated image represents a viewpoint that is different from that of the captured image (‘404; ¶ 0058; information and content can be represented in 3D and or have 360 degree or near 360 degree views).

In regard to claim 12 (Original), Spivack and Levesque teach the system of claim 10 and further teach wherein the rendering unit is operable to generate content for virtual reality and/or augmented reality viewing (‘404; ¶ 0026; augmented reality systems; ¶ 0048-0050).

Regarding claim 13 (Currently Amended), Spivack and Levesque teach the system of claim 10 and further teach wherein the user is able to interact with the representations of the one or more real-world objects in the generated image (‘404; ¶ 0060; a user can perceive, observe, access, engage with or otherwise interact with this virtual world via a user interface (e.g., user interface 104A-N as depicted in the example of FIG. 1) of client application ( e.g., accessed via using a user device, such as devices 102A-N as illustrated in the example of FIG. 1); ¶ 0066; the platform can enable layers that may also enable non-physical interactions).

In regard to claim 14 (Currently Amended), Spivack teaches a method (‘404; fig. 2a; ¶ 0023)s comprising: identifying one or more real-world objects (‘404; fig. 2a, element 208; identify physical (real-world) objects in the physical location; ¶ 0091-0092; ¶ 0116; The object detection engine 314 can then detect, recognize and/or identify physical objects in the space) within one or more captured images of a real-world space (‘404; fig. 4B, element 452, image capture unit; ¶ 0027; ¶ 0159; image of the real-world space)real-world surfaces of the one or more real-world objects identified (‘404; fig. 3A, element 310; ¶ 0115-0116; ¶ 0125; ¶ 0128-0129; identify one or more characteristics of one or more surfaces of the identified real-world objects in the imaged space)the one or more real-world objects (‘404; fig. 3A; ¶ 0115-0116; ¶ 0029-0035; object detection engine detects, recognizes and/or identifies physical objects (real-world objects) in the imaged space; generate information linking an identified object) and the one or more of the one or more real-world surfaces associated therewith (‘404; fig. 2a; ¶ 0026; ¶ 0034; detection/identification of surfaces in the real world; identify or detect textures and object types, e.g. brick wall, wooden table, potted plant, linens, windows, any known object in a given environment, reflective surfaces, light fixtures, street lights, billboards, street signs, streets, stop signs, etc. - characterizing surfaces of physical objects identified in a real-world space)wherein the characteristics of the one or more real-world surfaces are indicative of one or more qualities of haptic feedback to be provided to a user that interacts with the one or more real- world surfaces within the real-world space.
Levesque, working in the same field of endeavor, however, teaches wherein the characteristics of the one or more real-world surfaces (‘482; ¶ 0023-0026) are indicative of one or more qualities of haptic feedback to be provided to a user that interacts with the one or more real-world surfaces within the real-world space (‘482; ¶ 0027-0030; ¶ 0078-0079; a vibration sensor, such as a component of the smartwatch 510, may detect vibrations caused by the user's tactile interactions with real-world objects such as the brick wall 525. In some cases, these vibrations may be used in identification of a gesture being performed by the user (e.g., is the user stroking their hand on a brick wall or a wood-paneled wall). Detected vibrations may also be used in identification of a particular real-world object being interacted with by the user (e.g., if the user is within a threshold distance of a real-world object, detected vibrations may be used to determine that the user is touching an object, so the user must stroke the real-world wall, not just perform the motion in the air) for the benefit providing a haptic effect to the user such as a simulated texture, a vibration, or a perceived change in a coefficient of friction of a surface to enhance the user’s immersion into the augmented reality environment which incorporates aspects of the imaged and detected real-world objects within the user’s real-world space.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the techniques of determining a haptic effect associated with a material surface associated with a real-word object as taught by Levesque with the techniques for characterizing surfaces in a real-world space as taught by Spivack for the benefit of providing a haptic effect to the user such as a simulated texture, a vibration, or a perceived change in a coefficient of friction of a surface to enhance the user’s immersion into the augmented reality environment which incorporates aspects of the imaged and detected real-world objects within the user’s real-world space.

Regarding claim 15 (Currently Amended), Spivack teaches a non-transitory machine-readable storage medium (‘404; fig. 6; ¶ 0018) which stores computer software (‘404; fig. 6; ¶ 0018; ¶ 0175-0176) which, when executed by a computer (‘404; figs. 1, 5 and 6; ¶ 0018; ¶ 0171), causes the computer to perform a method (‘404; fig. 2a; ¶ 0023) real-world objects (‘404; fig. 2a, element 208; identify physical (real-world) objects in the physical location; ¶ 0091-0092; ¶ 0116; The object detection engine 314 can then detect, recognize and/or identify physical objects in the space) within one or more captured images of a real-world space (‘404; fig. 4B, element 452, image capture unit; ¶ 0027; ¶ 0159; image of the real-world space)real-world surfaces of the one or more real-world objects identified (‘404; fig. 3A, element 310; ¶ 0115-0116; ¶ 0125; ¶ 0128-0129; identify one or more characteristics of one or more surfaces of the identified real-world objects in the imaged space)the one or more real-world objects (‘404; fig. 3A; ¶ 0115-0116; ¶ 0029-0035; object detection engine detects, recognizes and/or identifies physical objects (real-world objects) in the imaged space; generate information linking an identified object) and the one or more of the one or more real-world surfaces associated therewith (‘404; fig. 2a; ¶ 0026; ¶ 0034; detection/identification of surfaces in the real world; identify or detect textures and object types, e.g. brick wall, wooden table, potted plant, linens, windows, any known object in a given environment, reflective surfaces, light fixtures, street lights, billboards, street signs, streets, stop signs, etc. - characterizing surfaces of physical objects identified in a real-world space)wherein the characteristics of the one or more real-world surfaces are indicative of one or more qualities of haptic feedback to be provided to a user that interacts with the one or more real- world surfaces within the real-world space.
Levesque, working in the same field of endeavor, however, teaches wherein the characteristics of the one or more real-world surfaces (‘482; ¶ 0023-0026) are indicative of one or more qualities of haptic feedback to be provided to a user that interacts with the one or more real-world surfaces within the real-world space (‘482; ¶ 0027-0030; ¶ 0078-0079; a vibration sensor, such as a component of the smartwatch 510, may detect vibrations caused by the user's tactile interactions with real-world objects such as the brick wall 525. In some cases, these vibrations may be used in identification of a gesture being performed by the user (e.g., is the user stroking their hand on a brick wall or a wood-paneled wall). Detected vibrations may also be used in identification of a particular real-world object being interacted with by the user (e.g., if the user is within a threshold distance of a real-world object, detected vibrations may be used to determine that the user is touching an object, so the user must stroke the real-world wall, not just perform the motion in the air) for the benefit providing a haptic effect to the user such as a simulated texture, a vibration, or a perceived change in a coefficient of friction of a surface to enhance the user’s immersion into the augmented reality environment which incorporates aspects of the imaged and detected real-world objects within the user’s real-world space.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the techniques of determining a haptic effect associated with a material surface associated with a real-word object as taught by Levesque with the techniques for characterizing surfaces in a real-world space as taught by Spivack for the benefit of providing a haptic effect to the user such as a simulated texture, a vibration, or a perceived change in a coefficient of friction of a surface to enhance the user’s immersion into the augmented reality environment which incorporates aspects of the imaged and detected real-world objects within the user’s real-world space.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Spivack et al (U. S. Patent Application Publication 2019/0266404 A1, already of record, hereafter ‘404) as applied to claims 1-5 and 8-15 above, and in view of Levesque (U. S. Patent Application Publication 2020/0073482 A1, hereafter ‘482) as applied to claims 1-5 and 8-15 above, and further in view of Kouadio (U. S. Patent Application Publication 2002/0080136 A1, already of record, hereafter ‘136).

In regard to claim 6 (Currently Amended), Spivack and Levesque teach the system of claim 5 but do not teach wherein the one or more characteristics comprise a bidirectional reflectance distribution function.
Kouadio, working in the same field of endeavor, however, explicitly teaches wherein the one or more characteristics comprise a bidirectional reflectance distribution function (‘136; Abstract; figs. 1, 10; ¶ 0008-0014) for the benefit of providing an improved method for realistic surface shading based upon the physics of light interaction with surface material characteristics using a stored texture map for faster processing.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the bidirectional reflectance distribution function surface shading techniques taught by Kouadio with the techniques for characterizing surfaces in a real-world scene as taught by Spivack in view of Levesque for the benefit of providing an improved method for realistic surface shading based upon the physics of light interaction with surface material characteristics using a stored texture map for faster processing.

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 8-15 have been considered but are moot because the arguments apply to the amended claims and do not reflect the current combination of references and citations used in the current prior art rejection presented above.

The Applicant’s arguments filed 17 February 2022 are primarily based upon the extensively amended claim features incorporated into independent claims 1, 14 and 15.

The Examiner respectfully submits that, at the time Applicant argued against the references, Applicant was arguing against limitations that had not been previously claimed and thus, were not previously examined nor addressed in the previous office action and requests that Applicant look to the Office Action provided above wherein these newly added limitations and new claims have now been examined and addressed and, in particular, the newly cited prior art reference of Levesque (U. S. Patent Application Publication 2020/0073482 A1) is now relied upon for showing many of these added features.

Independent claims 1, 14 and 15 are rejected as shown in the first claim rejection section above and are argued as shown immediately above.

Dependent claims 2-13 are rejected for being dependent upon a rejected base claim and for the additional features that they add as shown in the claim rejection sections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MARTELLO whose telephone number is (571) 270-1883.  The Examiner can normally be reached on Monday-Friday 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao WU can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613